Citation Nr: 1044661	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-37 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chronic back strain with degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities(TDIU)  .


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2006 and October 2008 rating decisions of 
the RO.  The Board notes that via the latter rating decision, the 
RO granted service connection for the Veteran's claimed low back 
disability.  The Veteran is contesting the initial disability 
evaluation assigned.

In August 2010, the Veteran testified at a hearing before the 
undersigned at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Initially, to ensure that the record is complete, the RO must ask 
the Veteran to detail all medical treatment pertaining to the 
disabilities at issue that took place since December 2007.  Of 
course, VA clinical records must be associated with the claims 
file.  As to private medical records, the RO must make reasonable 
efforts to obtain them in accordance with applicable VA law and 
regulations after securing the necessary releases.

In a December 2009 written statement, the Veteran asserted that 
his service-connected back disability has increased in severity.  
During his August 2010 hearing, he argued essentially that the 
previous VA medical examinations pertaining to the back to 
include in October 2008 were inadequate and that the examiners 
did not consider his contentions.  

Given the allegations set forth by the Veteran herein, the Board 
finds that obtaining any current treatment records, followed by a 
VA examination, is necessary to clarify the severity of the 
Veteran's service-connected chronic back strain with degenerative 
disc disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding that a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that VA's statutory duty to assist includes a 
thorough and contemporaneous medical examination).  Accordingly, 
this matter must be remanded for any current medical records and 
for an additional VA examination to ascertain the current 
severity of the Veteran's service-connected low back disability.

With respect to the Veteran's feet, a VA medical examination 
report dated in March 2006 reflects no disability.  A review of 
that report, however, shows that the examiner did not have access 
to the claims file or to the service treatment records.  As well, 
the Veteran contradicts the statement in the examination report 
suggesting that he denied foot problems.  As such, a VA 
examination must be arranged for a diagnosis of all disabilities 
of the feet and for an opinion regarding the etiology of any foot 
disabilities diagnosed.

The Veteran's claim of entitlement to TDIU is inextricably 
intertwined with his claim for an increased rating for a low back 
disability.  In other words, if an increased rating is granted, 
this may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Action on the Veteran's TDIU claim is therefore 
deferred.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Request that the Veteran identify all VA 
and non-VA medical providers who have treated 
him for his back and or feet since December 
2007.  The RO must then obtain copies of the 
related medical records that are not already 
in the claims folder.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity to 
respond.

2.  Schedule a VA medical examination to 
assess the current severity of the Veteran's 
service-connected low back disability.  The 
examiner must describe all symptoms and 
manifestations of the Veteran's low back 
disability including accurate range of motion 
measurements.  The examiner should identify 
any objective evidence of pain or functional 
loss due to pain associated with the service-
connected disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
Veteran's functional ability.  The examiner 
should also be requested to determine 
whether, and to what extent, the low back 
exhibits weakened movement, excess 
fatigability, or incoordination.  All 
neurologic manifestations of the Veteran's 
low back disability should be identified.  
The examiner is asked to comment upon the 
impact of the Veteran's low back disability 
on the Veteran's ability to work.  A 
rationale for all conclusions must be 
provided.  The claims folder, including all 
existing service medical records, must be 
made available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate whether 
pertinent documents in the claims file were 
reviewed.

3.  Schedule a VA medical examination for a 
diagnosis of all disabilities of the feet 
whether orthopedic, neurologic, or otherwise.  
For each disability identified, the examiner 
must opine regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) related to service or to a 
service-connected disability.  In the event 
that the examiner concludes that identified 
disabilities are related to service or to 
other service-connected disabilities, the 
examiner should opine regarding its impact 
upon the Veteran's ability to work.  A 
rationale for all conclusions must be 
provided.  The claims folder, including all 
existing service medical records, must be 
made available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate whether 
pertinent documents in the claims file were 
reviewed.

4.  Readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence, and the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


